— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated April 7, 1981 and made after a statutory fair hearing, which affirmed a determination of the local agency permitting the deduction from petitioner’s regularly recurring grant of public assistance in the category of Aid to Families with Dependent Children of certain utility bills paid directly by the agency pursuant to 18 NYCRR 352.29 (e). Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. The determination of the State commissioner, which does not involve the recoupment of an overpayment or an advance allowance (cf. 18 NYCRR 352.7 [g] [5] [iii]; 352.31 [d]), but rather the recovery of the amount of certain utility bills paid directly by the local agency on behalf of the petitioner pursuant to 18 NYCRR 352.29 (e), is neither arbitrary nor capricious and is supported by substantial evidence appearing on the record considered as a whole (see Matter of Bethea v D’Elia, 73 AD2d 620; cf. Matter of Bajara v Berger, 47 NY2d 792; Matter of Sabot v Blum, 81 AD2d 673). We note that the payments, the fair hearing and the determination in issue here all predated the effective date of subdivision 3 of section 131-p of the Social Services Law (now Social Services Law, § 131-s, *863subd 3), September 30,1981, and that the foregoing statute and its accompanying regulations are not, therefore, controlling in the case at bar (cf. 18 NYCRR 352.7 [g] [5], as amd June 30,1982). No issue has been raised nor do we express any opinion upon the propriety of the pre-existing recoupment of $85.80 per month from the petitioner’s public assistance grant. Laser, J. P., Gulotta, Brown and Boyers, JJ., concur.